Order entered June 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01199-CR

                                 MARK MCCAY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                           Trial Court Cause No. F11-00694

                                           ORDER
       The Court has before it appellant’s “second motion to supplement the reporter’s record

on appeal and to hold the brief schedule in abeyance.” Previously, appellant requested the Dallas

County District Clerk to file a record that included all motions, pleadings, exhibits and

documents in this case. The Dallas County District Clerk filed a clerk’s record on November 28,

2012, and a supplemental clerk’s record on June 5, 2013. A reporter’s record was filed on

January 7, 2013, and a supplemental reporter’s record was filed on May 5, 2013.

       We GRANT appellant’s May 30, 2013 second motion to supplement the reporter’s

record on appeal and to hold the brief schedule in abeyance as follows:

       We ORDER the trial court to conduct a hearing to determine what documents were filed

in the case; what documents, including exhibits, have already been included in the record on
appeal; what documents, including exhibits, are missing from the clerk’s record; whether the

record can be supplemented with the missing material; whether hearings on pre-trial motions

held on December 17, 2007, January 11, 2008, February 15, 2008, May 16, 2012, and May 31,

2012 were transcribed, and if so, are the transcripts available; whether the transcript of the jury

verdict on guilt/innocence is missing from the record; and whether all documents, exhibits, and

transcripts of the pre-trial hearing held under cause numbers F06-00184, F07-00736, F10-00878,

and F11-00694 are included in the record.

        We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS from the date of

this order.

        This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.


                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE